Citation Nr: 1811036	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for residuals of a head injury.

2. Entitlement to service connection for residuals of a head injury.

3. Entitlement to a rating in excess of 30 percent for bilateral flatfeet.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	James Fausone, Attorney




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran's claim for service connection for residuals of a head injury was denied in an October 1999 rating decision.  The RO determined that there was no record of treatment in service for a head injury or seizures and no evidence that his condition was incurred in or aggravated by service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The October 1999 decision thereby became final. 

Since that final decision, the Board finds that the Veteran submitted new and material evidence.  Specifically, the Veteran states that he fell into an oil hole in 1984 and was unconscious for about 25 minutes. See January 2015 VA Examination, p. 2.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's residuals of a head injury began in service, and the Board will reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of entitlement to service connection for residuals of a head injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding the possible etiology of his head injury residuals. 

2. The Veteran's bilateral flatfeet are characterized by pain on manipulation and use and characteristic callosities.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the service-connection claim for residuals of a head injury is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for a rating in excess of 30 percent for bilateral flatfeet have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the disability has not significantly changed during the appeal period, and a uniform evaluation is warranted.

The Veteran's bilateral flatfeet condition has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, a 30 percent rating is assigned for severe bilateral flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Analysis

The Veteran contends that he is entitled to an increased rating for his bilateral flatfeet because the currently assigned 30 percent rating does not adequately represent the severity of his condition.  The preponderance of the evidence demonstrates that the Veteran's condition has been characterized by pain on manipulation and use, and characteristic callosities.  The Veteran's treatment records demonstrate that the Veteran has reported experiencing pain, burning, tingling, numbing, and hypersensitivity in his feet. See July 2016 CAPRI, pp. 1196, 1796, 2314, 2380, 2472; December 2011 Private Treatment Records, p. 1.  VA examiners also noted pain on motion and manipulation; however, there was no extreme tenderness of the plantar surfaces, marked pronation, "inward" bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles' tendon. See January 2015 VA Examination, p. 2; April 2012 VA Examination, p. 2.  During each of the examinations the Veteran reported relief from symptoms with the use of built up shoes or arch supports.  Characteristic calluses were observed during the January 2015 examination.

The Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 30 percent for bilateral flatfeet.  In order to receive a higher evaluation, the Veteran's bilateral foot condition must be pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The evidence of record does not demonstrate these symptoms but instead shows that the Veteran's bilateral flatfeet has been characterized by painful motion and manipulation, characteristic callosities, and relief from the use of built up shoes or arch supports.  These symptoms are contemplated by the assigned 30 percent rating.  Thus, the Board concludes that the Veteran is not entitled to rating in excess of 30 percent for his bilateral flatfeet.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a).  Unfortunately, the Board concludes that an increased rating is not warranted at this time.


ORDER

The application to reopen a claim of entitlement to service connection for residuals of a head injury is granted.  

A rating in excess of 30 percent for bilateral flatfeet is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In connection with his service-connection claim for residuals of a head injury, the Veteran underwent a VA examination in January 2015.  That examination evaluated the Veteran for residuals of traumatic brain injury (TBI).  It did not, however, evaluate the claimed symptomatology of headaches and a history of seizures. See July 2016 CAPRI, pp. 230-231.  Accordingly, on remand the Veteran should be afforded another VA examination to determine whether his headaches and history of seizures are etiologically related to his service. 

As to the issue of TDIU, the Board notes that the Veteran currently has increased-rating claims pending before the RO with regard to bilateral leg conditions and a back condition; the issue of TDIU is inextricably intertwined with these issues.  Thus, it would be premature to decide TDIU before the increased-rating claims have been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the increased-rating claims for the these conditions are still pending, the claim for TDIU must be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Atlanta VA Medical Center from July 2016 to the present, and associate them with the claims file or virtual record.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any residuals of a head injury, including headaches and a history of seizures.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion, and a supporting rationale that addresses whether it is at least as likely as not (a 50 percent probability or greater) that any current residuals of a head injury, including headaches and a history of seizures, were incurred in or aggravated by the Veteran's service.  In providing this opinion, the examiner must address the Veteran's contentions that he sustained a head injury while in service as well as the documented complaints of a headache and head injury in the service treatment records. See January 2015 VA Examination, p. 2; July 2015 STRs, p. 101; July 2015 STRs, p. 8.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


